DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 46 is objected to because of the following informalities: 
Claim 46 is a duplicate of claim 50 and should be canceled.  
The dependency of claim 46 comprises a typo (19 instead of 45). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32, 36-39, 43-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2017/0100084) in view of Walker et al., herein Walker II (US 2017/0151027). 
Regarding claims 31, 38, and 45, Walker teaches a CRM, system, and method of controlling an instrument within an interior region of a body (see at least [0036] which teaches controlling of the elongate instrument through the anatomy, e.g., through the vasculature of a patient), the method comprising: 
accessing robotic data regarding the instrument (see at least [0038, 0039] which teaches a fluoroscopy coordinate system of a fluoroscopy image coupled to the image intensifier is provided, where various parameters may be known, where the known parameters include a size of the image intensifier, and/or the axis of rotation of a C-arm of the fluoroscopy system); 
accessing strain data from an optical fiber positioned within the instrument that is indicative of a strain on a portion of the instrument positioned within the interior region of the body (see at least [0047, 0079, 0089] which teaches obtaining a fiber-based measurement from an indication of strain, which is proportional to bend angle and orientation due to mechanical structures in the device while in the body, the corresponding fiber optic sensor being disposed within the surgical tool); 
determining shape data based on the strain data (see at least [0024, 0079, 0089] which teaches obtaining a fiber-based measurement from an indication of strain, which is proportional to bend (shape) angle and orientation due to mechanical structures in the device while in the body); 
comparing the robotic data and the shape data (see at least [0038] which teaches localization data such as shape data may be registered to a fluoroscopy coordinate system (robotic data), see also at least 0047, 0074); 
adjusting a value associated with the shape data based on the comparison of the robotic data and the shape data (see at least [0074-0076] which teaches a correction value is determined based on sensed position taking warping into account and modeled position); 
determining an estimated state of the instrument based on the adjusted value  (see at least [0074, 0077, 0084] which teaches a position of a proximal portion of the elongate member along a number of points may be visualized in 2D and used to increase accuracy of sensor measurements (based on the adjusted shape data) used to provide a real-time catheter position (estimated state) estimate, and the system providing a display of a real-time view of the imaging sensor's output alongside a view of the catheter's (instrument) location along the path in the 3D model or superimposed on top of the 3D model); and 
outputting the estimated state of the instrument (providing a display of a real-time view of the imaging sensor's output alongside a view of the catheter's (instrument) location (estimated state) along the path in the 3D model or superimposed on top of the 3D model).
However, Walker does not appear to explicitly disclose the correction is a “confidence value.” Walker II teaches a similar robotic surgical device wherein a measure of confidence of shape/positioning is calculated and displayed (see at least [0078, 0079, 0124]). Therefore, from the teaching of Walker II, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robotic surgical device of Walker with a confidence value corresponding to positioning of the catheter similar to that of the teaching of Walker II in order to provide the user with a more clear indication of the positioning of the device in a body and if steps should be taken to make adjustments based on a low confidence of positioning. 
Regarding claims 32, 39, and 47, the combination of Walker and Walker II teaches accessing electromagnetic (EM) data captured using (i) an EM sensor located proximal to a tip of the instrument (see at least [(0047, 0079, 0083, 0089, 0096]) and (ii) at least one external EM sensor or EM field generator located external to the body (see at least [0073, 0075, 0079, 0080, 0096] via the IMS used in conjunction with fluoroscopy); comparing the EM data and the shape data (see again at least [0038, 0079]); and adjusting the confidence value associated with the shape data based further on the comparison of the EM data and the shape data (Via the combination of Walker and Walker II. In Walker, see again at least [0038, 0079, 0084], and in Walker II see again at least [0078, 0079, 0124]. The Examiner notes the same reason for combining Walker and Walker II as set forth above applies).
Regarding claims 36 and 43, the combination of Walker and Walker II teaches the shape data comprises one of a curvature value of the portion of the instrument or time history data of the portion of the instrument (via Walker, see at least [0068] which teaches the computer is configured to match a distinct shape measured by the fiber sensor with a corresponding shape in the 3D Model, where the corresponding accuracy of this matching operation will depend on the degree of curvature of the tool).
Regarding claims 37, 44, 46, and 50, the combination of Walker and Walker II teaches based on a determination that a first portion of the instrument comprises a distal end of the instrument, assigning a confidence value to the robotic data corresponding to the first portion that is higher than that assigned to the shape data corresponding to the first portion (Walker via the assigning of accuracy of the IMS when the user requires more accuracy, see at least [0079, 0084, 0095], and via Walker II by the confidence value as discussed above. The Examiner notes the same reason for combining Walker and Walker II as set forth above applies).
Claims 33, 34, 40, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2017/0100084) in view of Walker et al., herein Walker II (US 2017/0151027) and further in view of Prisco (US 2010/0249506).
Regarding claims 33, 40, and 48, Walker and Walker II fail to explicitly disclose accessing image data captured by an imaging device located proximal to a tip of the instrument; comparing the image data and the shape data; and adjusting the confidence value associated with the shape data based further on the comparison of the image data and the shape data. However, Prisco discloses, accessing image data captured by an imaging device located proximal to a tip of the instrument (a camera for capturing images at a distal end of the instrument in at least [0032]); comparing the image data and the shape data in at least [0032], [0051); and further adjusting the shape data based on the comparison of the image data and the shape data in again at least [0032, 0051]. Therefore, from the teaching of Prisco, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Walker and Walker II to provide accessing image data captured by an imaging device located proximal to a tip of the instrument, as taught by Prisco, in order to provide additional capabilities for accurately and safely providing surgical instrument guidance to the user. 
Regarding claims 34 and 41, the combination of Walker and Walker II fails to explicitly disclose the strain data is generated based on fiber Bragg gratings (FBGs) created on a portion of the optical fiber. However, Prisco discloses, wherein the strain data is generated based on fiber Bragg gratings "FBGs" created on a portion of the optical fiber (fiber optic cables may be configured with bend or shape sensors such as Fiber Bragg Gratings, see at least [0032]). Therefore, from the teaching of Prisco, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Walker to provide the strain data being generated based on fiber Bragg gratings "FBGs" created on a portion of the optical fiber, as taught by Prisco, in order to provide additional capabilities for accurately and safely providing surgical instrument guidance using various sensor configurations.
Claims 35, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2017/0100084) in view of Walker et al., herein Walker II (US 2017/0151027) and further in view of Kokish (US 2018/0326181).
Regarding claims 35, 42, and 49, Walker teaches an anti-buckling device and detecting for buckling, however, the combination of Walker and Walker II fails to explicitly disclose based on the estimated state of the instrument, determining that a damage to the instrument is imminent; and controlling the instrument such that the damage is avoided. Kokish teaches a similar catheter navigation robot wherein sensors are used to detect or predict a buckling situation, and control the instrument accordingly to prevent a buckling or kinking of the wire members (see at least [0130, 0133-0138, 0164]). Therefore, from the teaching of Kokish, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robotic surgical instrument of the combination of Walker and Walker II with the ability to predict a damaging situation, e.g. the kinking/buckling as taught by Kokish, in order to provide a safety measure to ensure the device remains operational during a surgical procedure without breaking and needing parts replacement). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664